Johnson, J.,
concurring: I agree with the majority’s result because there was evidence from which the jury could have found that Edwards intended to take the cell phone and hammer from Zenner, i.e., the taking was not merely incidental or accidental. Accordingly, this case could have been resolved without the necessity of disapproving the holding in State v. Montgomery, 26 Kan. App. 2d 346, 988 P.2d 258 (1999). Indeed, even the majority ad*1020mits that Montgomery’s “underlying theory does not fit the facts of the present case.” Accordingly, one might well consider the majority’s disapproval of Montgomery as dictum. See Law v. Law Company Building Assocs., 295 Kan. 551, 564, 289 P.3d 1066 (2012) (nobody is bound by dictum, not even the court propounding it).
McQuin, J., joins in the foregoing concurrence.